PER CURIAM
Defendant appeals a judgment of conviction for first-degree theft. Among other terms, the judgment imposed $60 on defendant’s conviction as a “Mandatory State Amt.” We write only to address the court’s imposition of the $60 mandatory state amount and reject defendant’s other assignment of error without written discussion.
As to the “Mandatory State Amt,” defendant argues that the trial court erred because no statute authorized the trial court to impose that monetary award against her. The state concedes that the trial court erred in imposing that amount. We agree and accept the state’s concession. See State v. Lindemann, 272 Or App 780, 358 P3d 328, rev den, 358 Or 248 (2015) (accepting state concession that imposition of $60 mandatory state amount was in error because there is no statutory authority to impose that monetary award). Accordingly, we reverse the portion of the judgment that imposes the $60 mandatory state amount on defendant’s conviction.
Portion of judgment requiring defendant to pay $60 “Mandatory State Amt” reversed; otherwise affirmed.